DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Election/Restrictions & Status of Claims
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2020.
Claims 1, 3-11 and 16-17 are examined in this office action of which claims 1, 3, 5, and 16-17 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  The tilde, "~", used in the claims and disclosure should be replaced with "-" or "to" as tilde represents approximately or equivalent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 3-11 and 16-17, instant claims were amended to recite “ an eutectic structure”, “the 
Claims 1, 3-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an alloy cast iron comprising a pearlite matrix; and a graphite structure and a steadite-type eutectic structure which are precipitated in the pearlite matrix, wherein in a cross-sectional area of the alloy cast iron, a cross-sectional area ratio of the pearlite matrix, the graphite structure, and the steadite-type eutectic structure is 65-85: 10-30: 4-7, does not reasonably provide enablement for an alloy cast iron comprising "an eutectic structure" (claims 1, 16 and 17) and without any ratio ranges of pearlite matrix, the graphite structure, and the eutectic structure (claims 16-17) as recited in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 11/22/2017 sets forth as follows. 
[0011] In one general aspect, an alloy cast iron includes: a pearlite matrix; and a graphite structure and a steadite-type eutectic structure which are precipitated in the pearlite matrix, wherein the steadite-type eutectic structure includes at least one element selected from boron (B) and vanadium (V), at least one element selected from chromium (Cr) and molybdenum (Mo), and copper (Cu).
[0012] In a cross-sectional area of the alloy cast iron, a cross-sectional area ratio of the pearlite matrix, the graphite structure, and the steadite-type eutectic structure may be 65 to 85:10 to 30:4 to 7. 
[0013] The steadite-type eutectic structure may further include one or two or more selected from phosphorus (P), carbon (C), silicon (Si), manganese (Mn), magnesium (Mg), sulfur (S), nickel (Ni), and tin (Sn).

[0029] Since an alloy cast iron according to the present invention has a structure in which a graphite structure and a steadite-type eutectic structure are precipitated in a pearlite matrix, it is possible to secure ductility from the graphite structure and excellent strength from the steadite-type eutectic structure, such that an alloy cast iron having excellent ductility and wear resistance may be manufactured.
[0032] In FIGS. 1 and 2, a black portion is a graphite structure, a white and bright portion is a steadite-type eutectic structure, and the other portion is a pearlite matrix.
[0044] Since the alloy cast iron has a structure in which the graphite structure and the steadite-type eutectic structure are precipitated in the pearlite matrix as described above, it is possible to secure excellent ductility from the graphite structure and excellent strength from the steadite-type eutectic structure, such that an alloy cast iron having excellent ductility and wear resistance may be manufactured.
[0045] In detail, wear resistance of the alloy cast iron and the piston ring containing the same may be significantly improved by precipitating the steadite-type eutectic structure in the pearlite matrix. In more detail, a substantial factor to impart significantly excellent wear resistance to the alloy cast iron and the piston ring is the steadite-type eutectic structure, and as compared to the pearlite matrix having a micro Vickers hardness (HMV) of about 200 and a standard chromium plating layer coated on a surface of a piston ring, having a micro Vickers hardness (HMV) of about 850, the steadite-type eutectic structure has a significantly high micro Vickers hardness (HMV) of 900 or more, preferably 1000 to 1400, and more preferably 1200 to 1400, such that it is possible to secure significantly excellent wear resistance. That is, although the alloy cast iron according to the present invention uses pearlite having a low hardness as a matrix, as the steadite-type eutectic structure having a significantly excellent hardness is formed between the pearlite matrix, the steadite-type eutectic structure is not worn but withstands during a friction process between the piston ring and an inner wall of the cylinder liner caused by a reciprocation operation of the piston ring, such that it is possible to prevent the alloy cast iron and the piston ring from being worn overall.

Therefore, the instant disclosure provides an alloy cast iron comprising a pearlite matrix; and a graphite structure and . The instant specification teaches of a specific eutectic structure, steadite-type eutectic structure, and does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims, for example any and all types of eutectic structures. In addition, instant specification provides specific teachings of keeping the microstructure phases in the specific ranges and also teaches away from not abiding by the specific ratios of the microstrucre phases by emphasizing “On the contrary, when the cross-sectional area ratio of the steadite-type eutectic structure is less than 4, wear resistance may be deteriorated, and when the cross-sectional area ratio of the steadite-type eutectic structure is more than 7, elongation and elastic force may be deteriorated, such that at the time of applying the alloy cast iron to the piston ring, . 

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
It is noted that the Applicant deleted the term “steadite” from the instant claims resulting it only reciting “eutectic”. Although this resolved the specific 112 (a) and (b) rejections stated in the prior office action, instant amendment results in rejection of claims under 112 (a) as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733